TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
01-00604-CV



Shelia M. Bazemore, Appellant

v.


Curtis Carter, Appellee 





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. FM102420, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



	The clerk's record was filed on December 20, 2001, making Shelia Bazemore's brief
due on January 22, 2002.  She failed to file a brief.  On February 12, 2002, this Court's clerk notified
Bazemore that her brief was overdue; the notice warned that the Court could dismiss her appeal for
want of prosecution if she failed to file a brief by February 22, 2002.  She has not filed a brief or
otherwise responded.  We dismiss her appeal for want of prosecution.  Tex. R. App. P. 42.3(b).



  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   March 28, 2002
Do Not Publish